Citation Nr: 0031193	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for disability 
manifested by fever.

4.  Entitlement to service connection for disability 
manifested by fatigue.

5.  Entitlement to service connection for disability 
manifested by joint and muscle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to June 
1983, and from March 1984 to September 1992, including 
service in the Southwest Asia theater of operations from 
December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, a statement of the case was issued in March 
1998, and a substantive appeal was received in March 1998.  
An RO hearing was scheduled by the RO and later canceled by 
the veteran.  In April 1999, the Board requested 
clarification from the veteran regarding his wishes for a 
Board hearing.  In a response received in May 1999, the 
veteran indicated that he did not wish to appear at a 
hearing. 


REMAND

All of the issues before the Board involves underlying claims 
of entitlement to service connection.  Contentions advanced 
include assertions that the disorders in question should be 
service-connected under the undiagnosed illness provisions of 
38 U.S.C.A. § 1117. 

However, the Board notes here that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  
Among other things, this newly enacted legislation provides 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.

Under the circumstances, the Board believes that additional 
action at the RO level is necessary prior to appellate review 
to ensure that all beneficial provisions of the newly enacted 
legislation are considered.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Such action should 
include, but not be limited to, obtaining 
all pertinent VA and private medical 
records not already of record.  

2.  The RO should also review the reports 
of VA examinations already conducted to 
ascertain if an adequate examination has 
been conducted with regard to each 
claimed disability, to include an opinion 
as to etiology if necessary.  Any 
necessary examinations or reexaminations 
should then be scheduled.  It is 
imperative that the examiners review the 
claims file in connection with the 
examinations, and all indicated special 
studies and tests are to be accomplished.  
The examiners should clearly indicate 
whether there are clinically perceptible 
indications of the claimed disorders and, 
if so, whether they can be attributed to 
a known clinical diagnosis.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted under all applicable laws 
and regulations, including those 
addressing disability due to undiagnosed 
illness.  As to any claim which remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

 
- 2 -


- 1 -


